DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2, 17-20, 23-26, 30, 33-35, 37, 40-41 and 43-47 are pending.
Claims 2, 23-24, 34-35, 37, 40-41 and 43-47 are being cancelled by Examiner’s Amendment. 
Claims 17-20, 25-26, 30 and 33 are allowed. 

Response to Amendment/Arguments
The Amendment filed 1/12/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 

Applicant's arguments have been considered and are addressed below.

35 USC § 112(b) Rejection
The rejection of claims 2 and 33 under 35 USC 112(b) for containing an indefinite proviso has been overcome by the amendment deleting said proviso. 

35 USC § 102 Rejection
The rejection of claims 2 and 33 under 35 USC 102(a)(1) over RN 1350644-83-5 has been overcome by deleting formula (In) from claim 2. 


35 USC § 103 Rejection
The rejection of claims 2 and 33 under 35 USC 103 over Nagarathnam et al. WO 03/030909A1 has been overcome by the amendment to claim 2 narrowing the scope of "Z", that is the fused A-B ring system to exclude quinolinyl.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Dr. Steven Burgess on 1/25/2021. The amendments are as follows: 

CANCEL claims 2, 23-24, 34-35, 37, 40-41 and 43-47.

Claim 33, line 2, 
REPLACE -- 2 -- 
WITH --17--

Allowable Subject Matter
Claims 17-20, 25-26, 30 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the art cited of record, the closest prior art to the instant invention includes Long et al. CN 103896856 A (pub. 7/2/2014). Long et al. teaches a compound of formula (I), 
    PNG
    media_image1.png
    172
    220
    media_image1.png
    Greyscale
 (e.g., claim 1), such as the compounds of formula (II),
    PNG
    media_image2.png
    229
    193
    media_image2.png
    Greyscale
, and formula (III), 
    PNG
    media_image3.png
    245
    202
    media_image3.png
    Greyscale
, (e.g., claim 3) and a pharmaceutical composition thereof (e.g., claims 9 and 10). The compounds have a structure of instant Formula (Ia) and Formula (Ii) wherein A is phenyl disubstituted with R1, R1 is halogen, R is H, Z is fused ring A-B, A is phenyl, B is phenyl; however, this subject matter is outside the scope of instant claims 17-20, 25-26, 30 and 33. Furthermore, the prior art does not teach modifying these compounds in a manner that would have led the skilled artisan to the instant invention, which is drawn to, for example, compounds of instant formula (II), 
    PNG
    media_image4.png
    146
    179
    media_image4.png
    Greyscale
 (e.g., claim 17), or compounds of instant formula (IVb), 
    PNG
    media_image5.png
    155
    189
    media_image5.png
    Greyscale
, which have an (aza)indazole or a quinolinyl ring instead of a naphthyl ring.  As such, the instant invention is both novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626